DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1, 19 and added claims 20-21 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to the rejection of Claim(s) 1-3, 6-14 and 19-22 Applicant asserts:

While the Final Office Action takes a position that Nishi shows both "at least one power supply, separate from the energy storage device, configured to generate a positive input voltage and a negative input voltage" and a "controller configured to switch between the positive input voltage and the negative input voltage coupled to one of the inputs . . . " as recited by claim 1 and as substantially recited by claim 19, this position is respectfully refuted.
And further asserts:
".... the circuit of Nishi shown in FIG. 14 cited in the Final Office Action and all other figures for that matter, has no ability to provide at least, amongst other elements of the claims, a negative input voltage to the input of the energy storage device” and “As is readily apparent to PHOSA, the voltage of the line NL will never be a negative input voltage as in the claims” 
In response:
In regards to applicant remarks “... the circuit of Nishi shown in FIG. 14 cited in the Final Office Action and all other figures for that matter, has no ability to provide at least, amongst other elements of the claims, a negative input voltage to the input of the energy storage device” and “As is readily apparent to PHOSA, the voltage of the line NL will never be a negative input voltage as in the claims ….”
As can be seen from the rejection of claim 1 and similarly claim 19, claims 1 and 19 does not recite "provide ..... a negative input voltage to the input of the energy storage device." 
Additionally, the examiner points to the rejection of claims 1 and similarly claim 19 where the Examiner relies on Nishi to teach claim language:
at least one power supply, separate from the energy storage device (system voltage on line PL2 and NL provided at the input of boosting converter 22), to generate a positive input voltage and a negative input voltage (Fig. 14 Inverter 50 converts three-phase AC power generated by motor generator 60 to DC power provide to positive electrode line PL2 and negative electrode line NL. Boosting converter 22 is able to elevate a voltage between positive electrode line PL2 and negative electrode line NL (“system voltage") to output a voltage of secondary battery 10 or higher. [0103] [0100] As such Inverter 50 provides a voltage source on positive electrode line PL2 and a voltage source on negative electrode line NL identified as negative input voltage);
Nishi further discloses a controller (Fig. 14 ECU 70) configured to switch between the positive input voltage (positive electrode line PL2 voltage, Fig. 14 of Nishi below) and the negative input voltage (negative electrode line NL voltage, Fig. coupled to one of the inputs (Fig. 14 below, input of battery 10. See [0081] and Fig. 14 where the switches Q1, Q2 are alternatively switched on/off which electrically connects the inputs of battery 10 to PL1 and NL) 
Applicant further asserts:
As such it is clear that the controller of Nishi also does not have any ability to switch between the positive input voltage and the negative input voltage coupled to one of the inputs as in the claims.
In response:
Examiner respectfully disagrees and points to the rejection of claims 1 and similarly claim 19 where the Examiner relies on Nishi to teach claim language:
“…switch between the positive input voltage (positive electrode line PL2 voltage, Fig. 14 of Nishi below) and the negative input voltage (negative electrode line NL voltage, Fig. 14 of Nishi below [0105]) coupled to one of the inputs (Fig. 14 below, input of battery 10. See [0081] and Fig. 14 where the switches Q1, Q2 are alternatively switched on/off which electrically connects the inputs of battery 10 to PL1 and NL) “
In regards to the rejection of Claim(s) 8 and 22 Applicant asserts: 
Claims 8 for example provides that "the controller is configured to control the first switch to provide the positive input voltage directly to the one input through the first switch and is configured to control the second switch to provide the negative input voltage directly to the one input through the second switch" and claim 22 similarly provides.
In contrast, Nishi discloses an inductor L1 in line with the positive input to battery 10 of FIG. 14, therefore, Nishi fails to disclose the features of claims 8 and 22 for this 
In response:
In regards to claim language " ...provide the positive input voltage directly to the one input through the first switch", the applicant does not provide in the specification a definition as to what is meant by providing a "positive input voltage directly to the one input through the first switch". 
The applicant does not specify if directly providing a positive input voltage is providing said input voltage without any electrically or physically intervening elements (open circuits, logic circuits, “effective short circuits”), nor providing a positive input voltage without any time delay or at a particular time period. 
Therefore, using BRI, the examiner points to the rejection of claim 8 and similarly claim 22 where the Examiner relies on Nishi to teach claim language:
 “wherein the controller is configured to control the first switch to provide the positive input voltage directly to the one input through the first switch (Fig. 14 positive voltage PL2 provided through Q1. Inductor is a short circuit therefore positive voltage PL2 applied directly to battery 10)

In regards to the rejection of Claim(s) 10 Applicant asserts:
Jung is cited to reject claim 10, however, Jung shows disconnecting a switching module-2 558 coupled to ground (i.e., not a negative input voltage as in the claims) 
In response:
Using BRI consistent with the spec (i.e Fig. 25 where the “circuit ground” is coupled to the negative input voltage source), the examiner points to rejection of claim 10 where Jung teaches claim language “the second switch is configured to decouple the negative input voltage from the one input when the first switching voltage provided by the controller is above zero volts ([0103] Fig. 5 P-channel mosfet 558 requires a negative voltage at its gate to turn on. As such MOSFET 558 will be an open circuit with a positive voltage at its gate decoupling the ground from battery 450).
In regards to the rejection of Claim(s) 20-21 Applicant asserts:
While the Final Office Acton cites to the switching of Q1, Q2 "resembling a square wave", it is respectfully submitted that the switching voltage applied to Q1, Q2 has little if anything to do with the claims recitation related to the voltage that is coupled to the one input of the energy storage device....
And further asserts:
Nishi does not disclose or suggest "to produce a square waved shaped voltage to the one of the inputs" as recited by claims 20 and 21
In response:
The Examiner respectfully disagrees and points to the rejection of claims 20 and 21 where the Examiner uses Nishi in view of Rastegar in view of Muraoka to teach the claim language of claims 20 and 21 as follows:
positive input voltage and the negative input coupled to the one of the inputs produces a square waved shaped voltage to the one of the inputs. 
However Fig. 11 of Nishi where the switches Q1 and Q2 switch on and off resembling a square wave. As such the voltage on line PL2 will be allowed to pass through to the input of battery 10 based on Q1 being on/off (i.e. when Q1 is closed, a short circuit is created between PL2 and battery 10. When Q1 is open, an open circuit is created between PL2 and battery 10). As such PL1 will resemble a square-wave type waveform resembling Q1 of Fig. 11). 
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Examiner notes
To advance prosecution, the Examiner recommends amending claims 1 and 19 to recite the structure of Fig. 28 showing a power supply whose positive terminal is connected to the negative terminal of battery through ground and whose negative terminal is connected to positive terminal of battery.

    PNG
    media_image1.png
    638
    845
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and similarly 19 recite “at least one power supply, separate from the energy storage device, to generate a positive input voltage that is greater than zero volts and a negative input voltage that is less than zero volts” which is new matter.
The specification does not support a negative input voltage that is less than zero volts. 
Specifically, the specification recites “[0148] …. the negative voltage source V- is connected to the positive terminal of the battery and the current flows from the battery into the source. The voltage level of V- is preferably lower than the voltage across the battery to balance the current flow. [0149]The AC to DC converters 1 and 2 are used to supply the positive and negative voltage source for the heating process…”
Based on the specification and the drawings, the specification does not provide a reference point of the negative input voltage. The specification does not state that the negative input voltage is negative in reference to a 0 volt reference, or negative in reference to a battery voltage reference (Ex. Vbat). 
Claims 2-18 and 20 -21 are included in this rejection due to their dependency on claims 1 and 19.

	
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 6-14 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 20120021263) in view of Rastegar (US 20170085107) in view of McLaughlin (US 20180041061) in view of Muraoka (US20090167253).
As to claim 1, Nishi discloses a heating circuit for an energy storage device (Fig. 14) having a core with an electrolyte (Fig. 12 [0089] equivalent circuit diagram of electrode/electrolytic solution interface for secondary battery 10), the energy storage device having inputs (Fig. 12 negative and positive electrode), characteristics of a capacitance across the battery and the core (Fig. 12 and [0089]),
at least one power supply, separate from the energy storage device (system voltage on line PL2 and NL provided at the input of boosting converter 22), to generate a positive input voltage and a negative input voltage (Fig. 14 Inverter 50 converts three-phase AC power generated by motor generator 60 at the time of braking of the vehicle into direct current, and outputs it to positive electrode line PL2 and negative electrode line NL. Boosting converter 22 is able to elevate a voltage between positive electrode line PL2 and negative electrode line NL (“system voltage") to output a voltage of secondary battery 10 or higher. [0103] [0100] As such Inverter 50 provides a voltage source on positive electrode line PL2 and a voltage source on negative electrode line ;
Nishi further discloses a controller (Fig. 14 ECU 70) configured to switch between the positive input voltage (positive electrode line PL2 voltage, Fig. 14 of Nishi below) and the negative input voltage (negative electrode line NL voltage, Fig. 14 of Nishi below [0105]) coupled to one of the inputs (Fig. 14 below, input of battery 10. See [0081] and Fig. 14 where the switches Q1,Q2 are alternatively switched on/off which electrically connects the inputs of battery 10 to PL1 and NL) at a frequency sufficient to generate heat and raise a temperature of the battery (Fig. 14,16 [0013] ECU 70 sets a switching frequency of the booster at the predetermined frequency when the temperature of the secondary battery is requested to be elevated by generating control signal PWMC at a predetermined duty cycle ( [0013] [0112]-[0113])).
Nishi discloses does not explicitly state that battery 10 comprises and internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs, nor positive input voltage that is greater than zero volts and a negative input voltage that is less than zero volts nor switching between a positive input voltage and a negative input voltage provided to one of the inputs a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery nor the temperature of the battery is the temperature of the electrolyte.
Regarding that battery 130 comprises and internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the input, it is well 
Regarding the positive input voltage that is greater than zero volts and a negative input voltage that is less than zero volts.
However it is well known to one of ordinary skill in the art that an inverter that inverts a three-phase AC input source (motor generator 60) to a DC output source (PL2 and NL) will produce a DC source with a positive input voltage that is greater than zero volts and a negative input voltage that is less than zero volts as evident by McLaughlin (Fig. 5 where showing a grid supply having three phases AC input to rectifier 550 which converts three phases AC input to a DC output having a positive DC voltage 560 and negative DC voltage 570. The positive DC voltage 560 and negative DC voltage 570 are provided as inputs to DC to DC converters 580,590 which output is further provided to a vehicle battery ([0037] [0039][0053]). McLaughlin further shows the positive DC voltage 560 as a positive value above zero (Ex. 374.1 VDC) and the negative DC voltage 570 as a negative value below zero (Ex. -374.1 VDC) ([0049]).
Regarding switching between a positive input voltage and a negative input voltage provided to one of the inputs a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery, Rastegar teaches switching between a positive input voltage and a negative input voltage provided to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery ([0089] and Fig. 1,11 AC current with high enough frequency is applied to the battery, due to the low impedance of the capacitor Cs, the circuit effectively behaves as if the capacitor Cs were shorted. As a result the high frequency AC current will then heat the battery core, thereby increasing its temperature making it safe to charge).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the switching between a positive input voltage and a negative input voltage provided to one of the inputs of Nishi to include at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery, in order to raise the battery core temperature enough to make it safe to charge and not damage the electrical-chemical components of the battery as taught by Rastegar ([0089]).
Regarding the temperature of the battery is the temperature of the electrolyte.
Rastegar teaches temperature of the electrolyte ([0018] obtaining one or more of a measurement or approximation of a temperature of the electrolyte).
It would have been obvious to a person of ordinary skill in the art to modify the method of Nishii to include temperature of the electrolyte, as taught by Rastegar in order to determine if the electrolyte becomes solid at low temperatures, thereby avoiding diminished charge and discharge [0006].
Nishi does not disclose/teach the controller being further configured to discontinue the switching when the temperature of the electrolyte and/or the energy storage device is above a predetermined temperature that is considered sufficient to increase a charging efficiency of the energy storage device.
Muraoka teaches discontinuing warming the battery when the temperature of the battery is above a predetermined temperature that is considered sufficient to increase a charging efficiency of the energy storage device (Fig. 6 S3-S4 where Muraoka discontinues warming when the battery’s temperature reaches above Tth ([0058]). It is well known to one of ordinary skill in the art that internal resistance of the battery is reduced when the temperature is elevated (See Fig. 4 and [0053] of Nishi). Therefore there is less loss due to heat when charging, thus improving charging efficiency. Therefore internal resistance of the battery at 20C increases charging efficiency than at a temperature less than 20C).
Therefore since Nishi’s controller initiates switching to warm up the battery when the battery is at “extremely low temperatures” of -30C (Fig. 16 S20 and [0066] [0119] and [0101] of Nishi), it would be obvious to one of ordinary skill in the art for Nishi’s controller to discontinue warming the battery (e.g. discontinue switching) when the temperature of the battery is above a predetermined temperature that is considered sufficient to increase a charging efficiency of the energy storage device in order to suppress a deterioration in the secondary battery when charged as taught by Muraoka ([0058], [0063]-[0064]).


    PNG
    media_image2.png
    595
    887
    media_image2.png
    Greyscale


As to claim 2, Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches the heating circuit of claim 1, wherein the predetermined temperature is a first predetermined temperature, wherein the controller is further configured to start the switching between the positive input voltage and the negative input voltage provided to the one of the inputs in response to a second predetermined temperature that is considered to reduce the charging efficiency of the energy storage device (Fig,16 S20 temperature elevation switching starts Fig. 16 where S20-S30 is repeated because temperature TB is lower than a predetermined temperature-elevation [0019]. Temperature beginning at first repetition (S10) identified as second predetermined temperature). 
As to claim 3, Nishi in view of Rastegar in view of McLaughlin in view of  teaches the heating circuit of claim 1, comprising a temperature sensor configured to provide a signal to the controller (Fig. 16 S10-S50 where temperature is measured) wherein the signal is based on a sensed temperature of the electrolyte and/or a surface of the energy storage device ([0019] of Rastegar temperature of the electrolyte).
As to claim 5, Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches the heating circuit of claim 2, comprising a temperature sensor configured to provide a signal to the controller (Fig. 16 S10-S50 of Nishi where temperature is measured) wherein the signal is based on a sensed temperature of the electrolyte and/or a surface of the energy storage device ([0019] of Rastegar temperature of the electrolyte).
As to claim 7, Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches the heating circuit of claim 1, wherein the controller is further configured to change the switching frequency at different electrolyte battery temperatures ([0014] and [0124] of Nishi the controller sets a switching frequency of the booster at a value lower than when the temperature of the secondary battery is not elevated). 
As to claim 8, Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches the heating circuit of claim 1, comprising a first switch (Fig. 14 Q1) and a second switch (Fig. 14 Q2), wherein the controller is configured to control the first switch to provide the positive input voltage directly to the one input through the first switch (Fig. 14 positive voltage PL2 provided through Q1. Inductor is a short circuit therefore positive voltage PL2 applied directly to battery 10) and is configured to control the second switch to provide the negative input voltage directly to the one input through the second switch (Fig. 14 negative voltage NL provided through Q2), wherein during the switching, the controller is further configured to simultaneously couple the positive input voltage to the one input through operation of the first switch and decouple the negative input voltage from the one input through operation of the second switch during a first time interval and thereafter  (See timing diagram of Q1 and Q2 and the charging current IB Fig. 11 and [0081]), simultaneously decouple the positive input voltage from the one input through operation of the first switch and couple the negative input voltage to the one input during a second time interval through operation of the second switch (See timing diagram of Q1 and Q2 and the charging current IB Fig. 11 and [0081]), wherein the controller is further configured to repeat the first interval and the second interval at the frequency (See timing diagram of Q1 and Q2 and the charging current IB where switches Q1 and Q2 are repeated at a frequency to create the current waveform Fig. 11 and [0081]).
Nishi does not disclose sufficient to effectively short the internal surface capacitance of the energy storage device.
Rastegar teaches the frequency is sufficient to effectively short the internal surface capacitance of the energy storage device ([0089] and Fig. 1,11 If an AC current with high enough frequency is applied to the battery, due to the low impedance of the capacitor Cs, the circuit effectively behaves as if the capacitor Cs were shorted. As a result the high frequency AC current will then heat the battery core, thereby increasing its temperature making it safe to charge).

As to claim 9, Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches the heating circuit of claim 8, wherein the first switch is configured to couple the positive input voltage to the one input when a first switching voltage provided by the controller is above zero volts (Q1 is an IGBT transistor ([0076] of Nishi) which it can be driven “ON” by applying a positive gate voltage, or switched “OFF” by making the gate signal zero or slightly negative. 
As to claim 13, Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches the heating circuit of claim 1 wherein the controller is configured to obtain at least one of a measurement and an approximation of the temperature of the electrolyte ([0019] of Rastegar).
As to claim 14 Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches the heating circuit of claim 1.
Nishi does not disclose/teach wherein the controller is configured to determine an approximation of the temperature of the electrolyte by applying an initial charging input to the energy storage device, measuring a rate of charging using the initial charging input, and determining a charging rate at the initial charging input, wherein if a rate of charging is determined to be less than a predetermined charging rate, the electrolyte temperature is approximated as being less than the predetermined temperature
Rastegar teaches wherein the controller is configured to determine an approximation of the temperature of the electrolyte by applying an initial charging input to the energy storage device, measuring a rate of charging using the initial charging input, and determining a charging rate at the initial charging input, wherein if a rate of charging is determined to be less than a predetermined charging rate, the electrolyte temperature is approximated as being less than the predetermined temperature ([0020] of Rastegar).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the controller of Nishi to be configured to determine an approximation of the temperature of the electrolyte by applying an initial charging input to the energy storage device, measuring a rate of charging using the initial charging input, and determining a charging rate at the initial charging input, wherein if a rate of charging is determined to be less than a predetermined charging rate, the electrolyte temperature is approximated as being less than the predetermined temperature, as taught by Rastegar in order to reduce the amount of testing equipment thereby saving on development cost.
As to claim 15, Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches the heating circuit of claim 1, wherein the controller is configured to determine the temperature of the electrolyte and/or energy storage device periodically (Fig. 16 S30 of Nishi where battery temp is measured repeatedly). 
As to claim 19, Nishi disclose a charging circuit (Fig. 14) for an energy storage device having a core with an electrolyte (Fig. 12 [0089] equivalent circuit diagram of electrode/electrolytic solution interface for secondary battery 10), the energy storage device having inputs (Fig. 12 negative and positive electrode), characteristics of a capacitance across the electrolyte and the core (Fig. 12 and [0089]),  
Nishi further discloses the charging circuit comprising: 
at least one power supply (system voltage on line PL2 and NL), separate from the energy storage device, to generate a positive input voltage and a negative input voltage (Fig. 14 Inverter 50 converts three-phase AC power generated by motor generator 60 at the time of braking of the vehicle into direct current, and outputs it to positive electrode line PL2 and negative electrode line NL. Boosting converter 22 is able to elevate a voltage between positive electrode line PL2 and negative electrode line NL (“system voltage") to output a voltage of secondary battery 10 or higher. ([0103] [0100]) As such Inverter 50 provides a voltage source on positive electrode line PL2 and a voltage source on negative electrode line NL identified as negative input voltage).
a controller (Fig. 14 ECU 70) configured to switch between the positive input voltage (positive electrode line PL2 voltage, Fig. 14 of Nishi below) and the negative input voltage (negative electrode line NL voltage, Fig. 14 of Nishi below [0105]) provided to one of the inputs (Fig. 14 above, input of battery 10) at a frequency sufficient to generate heat and raise a temperature of the battery (Fig. 14,16 [0013] ECU 70 sets a switching frequency of the booster at the predetermined frequency when the temperature of the secondary battery is requested to be elevated. By generating control signal PWMC at a predetermined duty cycle ([0013] [0112]-;
periodically obtain a measurement that correlates to the temperature of the electrolyte (Fig. 16 S30 of Nishi where battery temp is measured repeatedly),
Nishi further discloses initiate the switching when the measurement indicates that the temperature of the electrolyte is below a low temperature threshold that is considered to at least reduce the charging efficiency of the energy storage device (Fig. 16 S20 and [0119] when temperature TB shows an extremely low temperature, start ripple temperature elevation method (generate a ripple current by turning ON/OFF switching elements Q1, Q2 [0101]). “Extremely low temperatures” identified as low temperature threshold that is considered to at least reduce the charging efficiency. See [0007] where extremely low temperature increases the impedance of the battery therefore its charging efficiency).
Nishi does not explicitly state that battery 130 comprises internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs nor positive input voltage that is greater than zero volts and a negative input voltage that is less than zero volts nor switching between a positive input voltage and a negative input voltage provided to one of the inputs a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery  nor the temperature of the battery is the temperature of the electrolyte . 
Regarding internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs, it is well known to one of ordinary skill in the art that an equivalent circuit for a battery comprises an internal surface capacitance which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs as evident by Rastegar ([0086] and Fig. 11 where Cs represents the surface capacitance).
Regarding the positive input voltage that is greater than zero volts and a negative input voltage that is less than zero volts.
However it is well known to one of ordinary skill in the art that an inverter that inverts a three-phase AC input source (motor generator 60) to a DC output source (PL2 and NL) will produce a DC source with a positive input voltage that is greater than zero volts and a negative input voltage that is less than zero volts as evident by McLaughlin (Fig. 5 where showing a grid supply having three phases AC input to rectifier 550 which converts three phases AC input to a DC output having a positive DC voltage 560 and negative DC voltage 570. The positive DC voltage 560 and negative DC voltage 570 are provided as inputs to DC to DC converters 580,590 which output is further provided to a vehicle battery ([0037] [0039][0053]). McLaughlin further shows the positive DC voltage 560 as a positive value above zero (Ex. 374.1 VDC) and the negative DC voltage 570 as a negative value below zero (Ex. -374.1 VDC) ([0049]).
Regarding switching between a positive input voltage and a negative input voltage provided to one of the inputs a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery.
Rastegar teaches switching between a positive input voltage and a negative  effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery ([0089] and Fig. 1, 11 AC current with high enough frequency is applied to the battery, due to the low impedance of the capacitor Cs, the circuit effectively behaves as if the capacitor Cs were shorted. As a result the high frequency AC current will then heat the battery core, thereby increasing its temperature making it safe to charge).
It would have been obvious to a person of ordinary skill in the art to modify the switching between a positive input voltage and a negative input voltage provided to one of the inputs of Nishi to include at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device, in order to raise the battery core temperature enough to make it safe to charge and not damage the electrical-chemical components of the battery as taught by Rastegar ([0089]).
Regarding the temperature of the battery is the temperature of the electrolyte.
Rastegar teaches temperature of the electrolyte ([0018] obtaining one or more of a measurement or approximation of a temperature of the electrolyte).
It would have been obvious to a person of ordinary skill in the art to modify the method of Nishii to include temperature of the electrolyte, as taught by Rastegar in order to determine if the electrolyte becomes solid at low temperatures, thereby avoiding diminished charge and discharge [0006].
Nishi does not disclose/teach the controller being further configured to discontinue the switching the when the measurement indicates that the temperature of the electrolyte is above a high temperature threshold that is considered sufficient to increase a charging efficiency of the energy storage device, and wherein the low temperature threshold is a lower temperature than the high temperature threshold nor providing the positive input voltage to the one input to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the high temperature threshold.
Muraoka teaches wherein the warming is discontinued when the measurement indicates that the temperature of the electrolyte is above a high temperature threshold that is considered sufficient to increase a charging efficiency of the energy storage device (Fig. 6 S3-S4 where Muraoka discontinues warming when the battery’s temperature reaches above Tth ([0058]). Temperature threshold Tth is 20C ([0059]) and further identified as “high temperature threshold”. It well known to one of ordinary skill in the art that internal resistance of the battery is reduced when the temperature is elevated (See Fig. 4 and [0053] of Nishi). Therefore there is less loss due to heat when charging, thus improving charging efficiency. Therefore internal resistance of the battery at 20C increases charging efficiency than at a temperature less than 20C), wherein the low temperature threshold is a lower temperature than the high temperature threshold, Muraoka teaches “high temperature threshold” of 20C ([0059]) which is higher than Nishi’s low temperature threshold of -30C).
Therefore since Nishi initiates switching to warm up the battery when the battery is at “extremely low temperatures” of -30C (Fig. 16 S20 and [0066] [0119] and [0101] of Nishi), it would be obvious to one of ordinary skill in the art for Nishi to discontinue 
Regarding providing the positive input voltage to the one input to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the high temperature threshold.
Muraoka teaches providing the input voltage to the one input to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the high temperature threshold (Fig. 6 S5-S6 where constant current then constant voltage is applied to charge the battery after it was warmed to Tth (range of 20-60C) ([0062])).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Nishi to provide the positive input voltage to the one input to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the high temperature threshold, in order to suppress a deterioration in the secondary battery when charged as taught by Muraoka ([0058], [0063]-[0064]).
As to claim 20, Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches the charging circuit of claim 1, wherein the controller switches between the positive input voltage and the negative input coupled to the one of the inputs to produce a voltage to the one of the inputs at the frequency (Fig. 11 where the switches Q1 and Q2 switch on and off resembling a square wave. As such the voltage on line PL2 will resemble a square-wave type waveform) sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise the temperature of the electrolyte ([0089] of Rastegar and Fig. 1, 11 If an AC current with high enough frequency is applied to the battery, due to the low impedance of the capacitor Cs, the circuit effectively behaves as if the capacitor Cs were shorted. As a result his high frequency AC current will then heat the battery core, thereby increasing its temperature making it safe to charge).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the switching between an input voltage and a negative input voltage provided to one of the inputs of Nishi to be at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device, in order to raise the battery core temperature enough to make it safe to charge and not damage the electrical-chemical components of the battery as taught by Rastegar ([0089]).
Nishi does not specifically show that the positive input voltage and the negative input coupled to the one of the inputs produces a square waved shaped voltage to the one of the inputs. 
However Fig. 11 of Nishi where the switches Q1 and Q2 switch on and off resembling a square wave. As such the voltage on line PL2 will be allowed to pass through to the input of battery 10 based on Q1 being on/off (i.e. when Q1 is closed, a short circuit is created between PL2 and battery 10. When Q1 is open, an open circuit is 
It would have been obvious to a person of ordinary skill in the art that positive input voltage and the negative input coupled to the one of the inputs produces a square waved shaped voltage to the one of the inputs, as taught by Nishi as it is a well-known operation of electrical circuit theory.
As to claim 21, Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches the charging circuit of claim 19, wherein the controller switches between the positive input voltage and the negative input voltage coupled to one of the inputs to produce a voltage to the one of the inputs at the frequency (Fig. 11 where the switches Q1 and Q2 switch on and off resembling a square wave. As such the voltage on line PL2 will resemble a square-wave type waveform) sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise the temperature of the electrolyte ([0089] of Rastegar and Fig. 1, 11 If an AC current with high enough frequency is applied to the battery, due to the low impedance of the capacitor Cs, the circuit effectively behaves as if the capacitor Cs were shorted. As a result the high frequency AC current will then heat the battery core, thereby increasing its temperature making it safe to charge).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the switching between an input voltage and a negative input voltage provided to one of the inputs of Nishi to be at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device, in order to raise the battery core temperature enough 
Nishi does not specifically show that the positive input voltage and the negative input coupled to the one of the inputs produces a square waved shaped voltage to the one of the inputs. 
However Fig. 11 of Nishi where the switches Q1 and Q2 switch on and off resembling a square wave. As such the voltage on line PL2 will be allowed to pass through to the input of battery 10 based on Q1 being on/off (i.e. when Q1 is closed , a short circuit is created between PL2 and battery 10. When Q1 is open, an open circuit is created between PL2 and battery 10). As such PL1 will resemble a square-wave type waveform resembling Q1 of Fig. 11). 
It would have been obvious to a person of ordinary skill in the art that positive input voltage and the negative input coupled to the one of the inputs produces a square waved shaped voltage to the one of the inputs, as taught by Nishi as it is a well-known operation of electrical circuit theory.
As to claim 22, Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches the charging circuit of claim 19, comprising a first switch (Fig. 14 Q1) and a second switch (Fig. 14 Q2), wherein the controller is configured to control the first switch to provide the positive input voltage directly to the one input through the first switch (Fig. 14 positive voltage PL2 provided through Q1. Inductor is a short circuit therefore positive voltage PL2 applied directly to battery 10) and is configured to control the second switch to provide the negative input voltage directly to the one input through the second switch (Fig. 14 negative , wherein during the switching, the controller is further configured to simultaneously couple the positive input voltage to the one input through operation of the first switch and decouple the negative input voltage from the one input through operation of the second switch during a first time interval and thereafter  (See timing diagram of Q1 and Q2 and the charging current IB Fig. 11 and [0081]), simultaneously decouple the positive input voltage from the one input through operation of the first switch and couple the negative input voltage to the one input during a second time interval through operation of the second switch (See timing diagram of Q1 and Q2 and the charging current IB Fig. 11 and [0081]), wherein the controller is further configured to repeat the first interval and the second interval at the frequency (See timing diagram of Q1 and Q2 and the charging current IB where switches Q1 and Q2 are repeated at a frequency to create the current waveform Fig. 11 and [0081]).
Nishi does not disclose sufficient to effectively short the internal surface capacitance of the energy storage device.
Rastegar teaches the frequency is sufficient to effectively short the internal surface capacitance of the energy storage device ([0089] and Fig. 1,11 If an AC current with high enough frequency is applied to the battery, due to the low impedance of the capacitor Cs, the circuit effectively behaves as if the capacitor Cs were shorted. As a result the high frequency AC current will then heat the battery core, thereby increasing its temperature making it safe to charge).
It would have been obvious to a person of ordinary skill in the art to modify the frequency the first interval and the second interval of Nishi to be sufficient to .
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 20120021263) in view of Rastegar (US 20170085107) in view of McLaughlin (US 20180041061) in view of  Muraoka (US20090167253) in view of Rajendran (20050213867)
As to claim 4, Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches the heating circuit of claim 3.
Nishi does not teach wherein the temperature sensor is a Resistance Temperature Detector (RTD). 
Rajendran teaches wherein the temperature sensor is one of a thermocouple module, a Resistance Temperature Detector (RTD) ([0008]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the heating circuit of Nishi to include wherein the temperature sensor is a Resistance Temperature Detector (RTD) as taught by Rajendran in order to use an old and well known reliable method to measure temperature of an electronic device ([0008]).
As to claim 6, Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches the heating circuit of claim 5.
Nishi in view of Rastegar in view of McLaughlin in view of Muraoka does not teach wherein the temperature sensor is a Resistance Temperature Detector (RTD). 
Rajendran teaches wherein the temperature sensor is one of a thermocouple module, a Resistance Temperature Detector (RTD) ([0008]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the heating circuit of Nishi to include wherein the temperature sensor is a Resistance Temperature Detector (RTD) as taught by Rajendran in order to use an old and well known reliable method to measure temperature of an electronic device ([0008]).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 20120021263) in view of Rastegar (US 20170085107) in view of McLaughlin (US 20180041061) in view of Muraoka (US20090167253) in view of Jung (US20170346306).
As to claim 10, Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches the heating circuit of claim 9, wherein the second switch is configured to decouple the negative input voltage from the one input (Fig. 11 Q2 turns ON/OFF decoupling the negative from the battery input when turned “OFF”)
Nishi in view of Rastegar in view of McLaughlin in view of Muraoka does not teach wherein the second switch is configured to decouple the negative input voltage (Using BRI consistent with the spec (i.e Fig. 25 where the “circuit ground” is coupled to the negative input voltage source), from the one input when the first switching voltage provided by the controller is above zero volts.
Jung teaches wherein the second switch is configured to decouple the negative input voltage from the one input when the first switching voltage provided by the .
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the second switch is configured to decouple the negative input voltage from the one input of Nishi to decouple the negative input voltage from the one input when the first switching voltage provided by the controller is above zero volts, as taught by Jung in order to use well known low power switching devices (MOSFETS) to improve efficiency.
As to claim 11, Nishi in view of Rastegar in view of McLaughlin in view of Muraoka in view of Jung teaches the heating circuit of claim 10, 
Nishi in view of Rastegar in view of Muraoka does not teach wherein the first switch is configured to decouple the one input from the positive input voltage and the second switch is configured to decouple the one input from the negative input voltage when the first switching voltage provided by the controller is zero volts. 
Jung teaches wherein the first switch is configured to decouple the one input from the positive input voltage and the second switch is configured to decouple the one input from the negative input voltage when the first switching voltage provided by the controller is zero volts (Fig. 5 where power from Charger 551 and ground would be decoupled from the battery when gate of Transistors 554 and 558 are zero)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the heating circuit of Nishi to .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 20120021263) in view of Rastegar (US 20170085107) in view of McLaughlin (US 20180041061) in view of Muraoka (US20090167253) in view of KANZAKI (US20140239713)
As to claim 12 Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches the heating circuit of claim 8.
Nishi in view of Rastegar in view of Muraoka does not teach comprising a voltage divider circuit configured to set the positive input voltage and the negative input voltage such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval.
KANZAKI teaches comprising a voltage divider circuit configured to set the positive input voltage and the negative input voltage such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval (Fig. 6 and 7 voltage dividers 332,334 (fig. 7) and 322,324 (Fig. 6) on gate of transistors 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the heating circuit of Nishi to .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 20120021263) in view of Rastegar (US 20170085107) in view of McLaughlin (US 20180041061) in view of Muraoka (US20090167253) in view of Deboy (US20140153294).
As to claim 16, Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches the heating circuit of claim 1, comprising a first AC to DC converter configured to produce the positive input voltage from an AC source ([0103] Fig. 14 of Nishi Inverter 50 (AC/DC converter) converts three-phase AC power generated by motor generator 60 at the time of braking of the vehicle into direct current based on control signal PWMI, and outputs it to positive electrode line PL2 and negative electrode line NL) 
Nishi in view of Rastegar in view of McLaughlin in view of Muraoka does not teach producing the negative input voltage from the AC source provided through a second AC to DC converter.
Deboy teaches producing the negative input voltage from the AC source provided through a second AC to DC converter.  (Fig. 1 second AC/DC converter converters provide negative input voltage (Vout negative)
.
Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 20120021263) in view of Rastegar (US 20170085107) in view of McLaughlin (US 20180041061) in view of Muraoka (US20090167253) in view of Svensson (US20130093399).
As to claim 17, Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches the heating circuit of claim 1.
Nishi in view of Rastegar in view of McLaughlin in view of Muraoka does not teach wherein the controller is further configured to obtain an energy storage type for the energy storage device, wherein the controller is further configured to determine the predetermined temperature based on the obtained energy storage type, wherein different energy storage types correlate with corresponding predetermined temperatures.
SVENSSON teaches wherein the controller is further configured to obtain an energy storage type for the energy storage device, wherein the controller is further configured to determine the predetermined temperature based on the obtained energy storage type, wherein different energy storage types correlate with corresponding predetermined temperatures (the processing unit CPU may instruct the sensing unit 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the heating circuit of Nishi to include wherein the controller is further configured to obtain an energy storage type for the energy storage device, wherein the controller is further configured to determine the predetermined temperature based on the obtained energy storage type, wherein different energy storage types correlate with corresponding predetermined temperatures, as taught by SVENSSON in order to automate and quickly execute Nishi’s battery heating method without human interaction.
As to claim 18, Nishi in view of Rastegar in view of McLaughlin in view of Muraoka teaches in view of SVENSSON teaches the heating circuit of claim 17, wherein the energy storage type is a lithium ion battery or a supercapacitor ([0018] of Nishi, the secondary battery is a lithium ion battery). 

Conclusion and relevant prior art
Yu (US 20200177074 A1) is cited for having positive and negative input voltage applied at the input of a converter (Fig. 1 [0009])
Conlon (US10369900) is cited for having positive and negative input voltage applied to a battery (Fig. 2).
 (US 20140004393 A1) is cited for having positive and negative input voltage applied at the input of a converter (Fig. 13 [0184]).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859